DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim status
The examiner acknowledged the amendment made to the claims on 07/12/2021.
Claims 1-26 and 30 are pending.  Claims 1-5, 7-11, 14-18 and 20-24 are currently amended. Claim 6, 12-13, 19, 25-26 and 30 are previously presented. Claims 27-29 are cancelled. Claims 1-26 and 30 are hereby examined on the merits. 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-26 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites treating a dairy by-product comprising acid whey with an acid catalyst at “pH of from about 2.3 to about 3.3”. However, although the instant specification recites hydrolysis of acid whey stream in sulfuric acid in a pH 2.3 on Table 6, the instant specification does not reasonably recites treating a dairy by-product comprising acid whey at a pH range that is above 2.3 till 3.3. The examiner notices that line 13-15, page 16 of the instant specification recites hydrolyzing a lactose solution with 0.0005 M sulfuric acid. However, this is not sufficient in establishing a pH of 3.3 for the solution because first, lactose solution as recited on page 16 is not an acid whey as recited in claim 1; second, it is not clear if any another constituent contributes to the acidity of the solution (for example, it is not clear what the acidity is for the acid whey).  As such, the specification only has support for a pH 2.3, but not a range that is above 2.3 till 3.3.
Claims 2-26 and 30 depend from claim 1 and therefore necessarily incorporate the new matter issue therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 5, 7-11, 13-18, 20-24, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boer, "A purified, hydrolysed lactose syrup made from ultrafiltration permeate", Netherlands Milk and Dairy Journal (Netherlands), 1981, 35, pages 95-111 (hereinafter referred to as Boer).
Regarding claims 1, 7-10, 14-17, 20-23 and 30, Boer teaches a method of hydrolyzing lactose to obtain a syrup, the method comprising ultrafiltering a dairy by-product comprising lactose (e.g., cheese whey) via reverse osmosis to obtain a UF permeate, followed by treating with an acid catalyst (e.g., strong acid cation exchange resin) at a temperature of 150 °C (Abstract; page 97, first para. and bottom para.; page 99, bottom para.; page 97, line 2-7; page 102, Table 2; page 107, Fig. 4). 
The temperature of hydrolysis as disclosed by Boer falls within the temperature recited in claims 1, 7 and 14. Given that lactose is a disaccharide comprising a glucose subunit and a galactose subunit, the hydrolysis product of lactose is necessarily  glucose and galactose, thus reading on “at least a portion of the lactose contained in…dairy by-product stream is hydrolyzed to monosaccharides comprising glucose and galactose”. 
Boer teaches that the dairy by-product steam is cheese whey (Abstract; page 97, first para.). Given that cheese whey is either sweet whey or acid whey, and that the cheese whey is subjected to ultrafiltration to remove whey protein and retain the lactose, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used acid whey and reasonably expect UF permeate from acid whey will be successfully hydrolyzed by the process disclosed by Boer, absent a clear showing of such.
Boer teaches that a degree of hydrolysis of 80% is obtained by heating the permeate with the acid catalyst at 150 ºC for 3 min (Table 2, page 102; page 103, bottom para.; page 99, bottom para.; Fig. 2, page 100), the time of which falls within those recited in claims 1, 8-10, 15-17 and 21-23. 
Further, Boer teaches that the contact time (e.g., residence time) is a result effective variable for the reason that it affects the degree of hydrolysis of lactose, and the color index of the final syrup (Table 2, page 102; page 103, bottom para.; page 99, bottom para.; Fig. 2, page 100;). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the contacting time to achieve a syrup with suitable degree of hydrolysis. As such, the time recited in claims 1, 8-10, 15-17 and 21-23 are merely obvious variants of the prior art.
Boer does not teach the pH range of 2.3-3.3. However, Boer teaches the acidity affects hydrolysis in Fig. 1-2 where lower pH leads to shorter hydrolysis time. Boer further teaches the low pH of UF permeate is a result of positive ions including sodium, potassium and calcium being exchanged to hydrogen ion when the UF permeate passes through the cation-exchange resin (page 99, bottom para.), and the pH level is 
Boer teaches the NPN compounds in UF whey permeate such as urea, creatine, uric acid, etc. reacts with the sugar (e.g., Maillard Reaction) which contributes to the browning of the syrup formed (page 103, 2nd para.) Boer further teaches treating UF whey permeate with adsorbing ion-exchange resin in which NPN compounds are adsorbed and the browning of the syrup during hydrolysis is reduced (page 104, para. 1-2). Boer also teaches treating UF permeate with the adsorbing cationic resin before hydrolysis, and an adsorbing process by ion-exchange resins after hydrolysis (Fig. 4). According to Table 3, an adsorbing cationic column treatment of UF permeate before hydrolysis increases the transmission and reduces the nitrogen compound as compared to a normal cationic resin (e.g., transmission after normal cationic resin is 89%, transmission after adsorbing cationic resin is 96%; nitrogen compound content in the final syrup with a pre-hydrolysis normal cationic resin is 630, nitrogen compound content in the final syrup with a pre-hydrolysis adsorbing cationic resin is 540, with the post-hydrolysis adsorbing treatments being the same). It would have been obvious to 
Regardless, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Regarding claim 2, Boer teaches contacting UF whey permeate with adsorbing ion exchange resin that adsorbs NPN compounds (page 104, para. 1), which is interpreted to read on “reducing the concentration of non-protein nitrogen-containing (NPN) compounds in the dairy by-product stream by contacting the dairy by-product stream with an effective amount of an adsorbent dimensioned and configured to adsorb NPN compounds”.
Regarding claims 5, 11, 13, 18, 24 and 26, Boer teaches that the acid catalyst is strong acid cation exchange resin (Abstract; page 99, bottom para.), which is a solid acid as recited in claims 5, 11, 18 and 24 and an acid resin-type catalyst as recited in claim 13 and 26.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied to claims 1-2 above, and in further view of Kemeda, "Kinetic and Equilibrium Studies of Urea Adsorption onto Activated Carbon: Adsorption Mechanism", Journal of Dispersion Science and Technology, 2016, 38(7), pages 1063-1066 (hereinafter referred to as Kemeda).

Regarding claims 3-4, Boer, as recited above, teaches that the NPN compounds in UF whey permeate such as urea, creatine, uric acid, etc. react with the sugar (e.g., Maillard Reaction) and contribute to the browning of the syrup formed (page 103, 2nd para.) Boer further teaches treating UF whey permeate with adsorbing ion exchange resin would adsorb NPN compound and reduce the browning of the syrup caused by Maillard reaction (page 104, para. 1). 
Boer is silent regarding the adsorbent comprising activated carbon, or the adsorbent comprising an adsorbent dimensioned and configured to adsorb urea. 
Kemeda teaches that activated carbon is able to adsorb urea in solution (page 1064, left column, bottom para. and Fig. 1). 
Boer and Kemeda both identify a need for removal of urea and are directed to adsorbents. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boer by applying activated carbon to adsorb urea in the permeate to reduce the browning of the syrup which was taught by Boer to be desirable.

Claims 6, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Boer as applied to claims 1, 5, 11, 18 and 24 above, and further in view of Holmberg, EP 0083325 A2 (hereinafter referred to as Holmberg).
Regarding claims 6, 12, 19 and 25, Boer teaches the acid catalyst being used to hydrolyze lactose is a strong acid cation exchange resin such as polystyrene-sulfonic acid (page 98, Table 1), but is silent regarding the acid being selected from the group consisting of solid acid-functionalized styrene-divinylbenzene copolymers, solid acid-functionalized tetrafluoroethylene-based fluoropolymer-copolymers, boric acid, 
In the same field of endeavor, Holmberg teaches that a strong acid cation exchanger such as polystyrene-sulfonic acid having a DVB cross-linking degree of 6% is suitable to function as a solid acid to catalyze the hydrolysis of lactose obtained from whey at a temperature of 80-150 ºC (page 8, Example 3; page 4, line 10-16 and 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Boer by using polystyrene-sulfonic acid having a DVB cross-linking degree of 6% as the acid catalyst for hydrolysis of lactose in whey permeate because prior art has established that polystyrene-sulfonic acid having a DVB cross-linking degree of 6% is an art recognized solid acid catalyst suitable for catalyzing hydrolysis of lactose from whey. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). 	
The polystyrene-sulfonic acid having a DVB cross-linking degree of 6% as taught by Holmberg is interpreted to read on “solid acid-functionalized styrene-divinylbenzene” as recited in claims 6, 12, 19 and 25.


Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.
Applicant argues on page 7-8 of the Remarks that the pending 35 USC 112 (a) rejection of the limitation of pH 2.3-3.3 should be withdrawn because the instant specification contains adequate written description for the limitation. In particular, applicant argues that a skilled artisan would simply measure the pH of the solution that contains 0.0005 M H2SO4 with a pH meter as shown Exhibit B and find out that it has a pH of 3.3.
The office disagrees. As enumerated in the instant office action, the instant specification recites hydrolysis of acid whey stream in sulfuric acid in a pH 2.3 on Table 6 thus supporting a pH 2.3. The instant specification does not reasonably recites treating a dairy by-product comprising acid whey at a pH range that is above 2.3 till 3.3. The examiner notices that line 10-15, page 16 of the instant specification recites hydrolyzing a lactose solution with 0.0005 M sulfuric acid. However, this is not sufficient in establishing a pH of 3.3 for the solution because first, lactose solution as recited on page 16 is not an acid whey as recited in the claim; second, it is not clear if any another constituent contributes to the acidity of the solution (for example, it is not clear what the acidity is for the acid whey). As such, the specification only has support for a pH 2.3, but not a range that is above 2.3 till 3.3.
Applicant further cites In re Wertheim on page 9 of the Remarks and argues that the specification has the support for the pH range.
The examiner disagrees. The fact pattern of In re Wertheim does not apply to the instant case for the reason that In re Wertheim the original specification cites the range while in the instant case the original specification does not cite any pH range. The original specification only cites a pH 2.3 for acid whey, and a sulfuric acid concentration of 0.0005 M for lactose solution (but not for acid whey). There is no range of pH in the original specification.
Applicant argues on pages 10-12 of the Remarks that Boer does not teach NPN before hydrolysis and Boer is unware of the effect on NPN on the hydrolysis. Applicant goes on to argue that Boer does not measure NPN.
Those arguments are unpersuasive. First, Fig 4 of Boer teaches treating UF permeate with adsorbing ion-exchange resin prior to hydrolysis and the abstract of Boer clearly teaches that “the best results were obtained when adsorbing ion-exchange resins were used, which remove not only salts but also brown colour and non-protein nitrogen”. As such, Boer teaches removing NPN before hydrolysis. Second, there is no need for Boer to teach the effect/advantage of NPN on hydrolysis because such an advantage would be present in the teaching of Boer. Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP 2145 II. Third, it does not matter if Boer measures NPN or not where Boer teaches removing NPN through using adsorbing ion-exchange resin prior to hydrolysis. Prior art is presumed to operable/enabling. When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791